Title: John Adams to James Bowdoin, 9 May 1786
From: Adams, John
To: Bowdoin, James


          
            
              Sir
            
            
              London
               May 9. 1786
            
          

          Your Excellencies Letter of the 12. of January I have had the
            Honour to receive, and am much obliged to you for the Information in it.
          Your Opinion of the Policy of this Country, will be found in the
            Result of Things to be just, and your Reasoning in Support of it is so conclusive and at
            the same time, so obvious, that it is astonishing it has not its Effect upon the
            Cabinet. Every Consideration has been repeatedly urged to no Effect. Seamen, the Navy,
            and Power to Strike an awfull Blow to their Ennemies at Sea, on the first breaking out
            of a War, are the Ideas that prevail over all others. Mr
            Jenkinson, an old Friend of the British Empire, is Still at his Labours. He is about
            establishing a Bounty upon fifteen Ships, to the southward and upon two to double Cape
            Horn for Sperma Cœti Whales. Americans are to take an Oath that they mean to settle in
            England, before they are entitled to the Bounty. I have long since informed Congress,
            that nothing is to be expected from this Country, but Poverty, Weakness and Ruin. if
            after all our People will carry on a ruinous Trade, it is their own Concern. But no Man
            can do them a greater Injury, than by holding up to their View a hope, that We shall
            receive any Relief, by taking off the Duty on Oil, or by admission to the West India
            Islands. They will infallibly be deceived if they entertain any such Expectations.
          I have been circumstancially informed from time to time and Step by
            Step, from Mr Jefferson the Marquis de la Fayette and Mr Barrett of all the Negotiations for exchanging our Oyl for
            the Produce, Manufactures and Sugars of France. The great Revolution in Trade, which you
            mention ought to be promoted by every Friend of America, and it must take Place. I have
            made Use of all these Considerations But if an Angel from Heaven should declare to this
            Nation that our States will unite, retaliate, prohibit or trade with France, they would
            not believe it. There is not one Man in the Nation, who pretends to believe it, and if
            he did he would be treated with Scorn. 
          Let me intreat you, Sir, and every other Citizen of the United
            States to extinguish all hopes of relief to their Trade from this Country.
          Peace with the Turks, comprehending under this Term Constantinople
            Tunis, Tripoli, Algiers and Morocco, is essential to our Navigation and Commerce and
            political Consideration in Europe. Two or three hundred Thousand Guineas, and nothing
            less will obtain it. it will be miserable Policy and OEconomy, to loose two or three
            millions in Trade, Insurance &c and Still worse to add two or three millions
            more in filling out a Navy to fight them, in order to Save that Sum in customary
            Presents. We are now limited to a Sum that will be worse than thrown away.
          Intrigues of Individuals are said to be on foot, to sett South
            America free from Spain, and not improbably the Pulse may be felt in the United States.
            But I hope the States will not only be prudent themselves, but oblige Individuals to be
            so too.— —Portugal & Spain are bound by a Treaty of 1778 to Support each other
            in such a Case, and all the world will be in flames. We had better avoid the fury of
            them.
          Three great Objects agitate the Cabinets of Europe in Secret. The
            Passage of the Dardanells and navigation of the Danube, I consider as one, a free
            Commerce with all the East Indies is a Second, and the Independence of South America is
            the third. They will all be pursued untill they are obtained, as I fully believe. But as
            all know the Contest will be Sharp, extensive and long, all are afraid to begin. This is
            all confidential, between you and me and a few of our discreet Friends.
          God bless our Country, but I still tremble for its Safety. 
          With great Respect, I have the Honour / to be your Excellencys most
            obedient / and most humble servant

          
            
              John Adams
            
          
        